

116 HR 870 IH: To reauthorize the Historically Black Colleges and Universities Historic Preservation program.
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 870IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Clyburn (for himself, Ms. Bass, Ms. Moore, Mr. Neguse, Mr. Horsford, Mrs. Hayes, Ms. Omar, Mr. Butterfield, Ms. Sewell of Alabama, Ms. Fudge, Ms. Johnson of Texas, Ms. Lee of California, Ms. Norton, Mrs. Demings, Ms. Kelly of Illinois, Ms. Clarke of New York, Mr. Johnson of Georgia, Mr. Thompson of Mississippi, Mr. Richmond, Mr. Bishop of Georgia, Mr. Danny K. Davis of Illinois, Mr. Carson of Indiana, Mr. Evans, Ms. Blunt Rochester, Mr. Rush, Ms. Jackson Lee, Mrs. McBath, Mr. Meeks, Mr. Cummings, Mr. David Scott of Georgia, Mr. Scott of Virginia, Mrs. Lawrence, Mr. Lewis, Mr. Veasey, Ms. Wilson of Florida, Mr. McEachin, Mrs. Watson Coleman, Mr. Brown of Maryland, and Mr. Allred) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reauthorize the Historically Black Colleges and Universities Historic Preservation program. 
1.Historically black colleges and universities historic preservation program reauthorized Section 507(d)(2) of the Omnibus Parks and Public Lands Management Act of 1996 (54 U.S.C. 302101 note) is amended by striking the period at the end and inserting and each of fiscal years 2019 through 2025.  